Filed 10/29/21; Certified for Publication 11/10/21 (order attached)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                              DIVISION TWO



 In re R.F. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                        E076526

          Respondent,                                                 (Super. Ct. Nos. J85440, J285441)

 v.                                                                   OPINION

 B.F.,

          Appellant.


         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Reversed.

         John L. Dodd, under appointment by the Court of Appeal, for Appellant.

         Michelle D. Blakemore, County Counsel, and Pamela J. Walls, Deputy County

Counsel, for Respondent.




                                                          1
                                               I.

                                      INTRODUCTION

       During a jurisdiction/disposition hearing, the juvenile court ordered jurisdiction

over R.F. (born in 2016) and L.F. (born in 2013), removed the children from Father’s

custody based on drug abuse findings, and permitted the children to remain with Mother

on a plan of family maintenance. Father appeals from a post-disposition order and

judgment dismissing the juvenile dependency case and entering exit orders awarding

Mother sole custody, decreasing Father’s supervised visitation, and requiring Father’s

visitation to be supervised by a professional monitor at Father’s expense.

       Father contends that he did not receive notice and a meaningful opportunity to be

heard before the juvenile court dismissed the proceedings and entered the exit orders.

Father further argues that the errors were structural, requiring automatic reversal, and, if

not structural, they constitute prejudicial reversible error.

       We conclude there is no evidence in the record that Father received proper notice

or an opportunity to be heard before the juvenile court terminated dependency

jurisdiction and imposed the exit orders. In addition, the visitation order is ambiguous as

to whether the court ordered visitation a minimum of once a week or every other week.

These errors constitute prejudicial error requiring reversal of the order terminating

dependency jurisdiction, the exit orders, and the judgment entered on January 15, 2021.




                                               2
                                            II.

                    FACTS AND PROCEDURAL BACKGROUND

       Mother and Father married in 2013. They have two children together, L.F. and

R.F. Mother and Father separated in 2017. The family court awarded Mother and Father

joint legal custody of the children, primary physical custody to Mother, and weekly

visitation for Father. Throughout the dependency proceedings, Mother and the children

lived with the children’s maternal grandmother (MGM). Father lived with his parents in

Los Angeles. After Father was arrested for drug-related offenses in December 2019,

Mother requested and the family court denied emergency temporary sole custody of the

children.

       On April 13, 2020, San Bernardino County Children and Family Services (CFS)

received a referral alleging general neglect of R.F. and L.F. by Father. The referral

further alleged Father might be using drugs in the children’s presence. The referral stated

that on April 12, 2020, Mother reportedly received a text and video showing Father

receiving drugs and using them.

       On April 28, 2020, the social worker interviewed Mother and L.F. by video call.

Mother reported that Father had a history of drug-related arrests and incarceration.

Mother said the current custody order permitted Father to have visitation once a week and

every other weekend. She stopped allowing visitation after an ex-boyfriend sent her a

video of her ex-boyfriend selling drugs to Father and Father using them. L.F. told the

social worker he had everything he needed while at Mother’s and Father’s homes, and



                                             3
felt safe visiting Father. He denied that either parent had neglected or abused him. L.F.

said he had never seen drugs while with either parent, and had not noticed any signs that

either parent was not sober, other than when Father fell over one time.

       On May 1, 2020, Mother contacted CFS and said Father had said he was going to

pick up the children for visitation. Mother was not willing to release them to Father

because she strongly believed the children were not safe with him because of his drug

use. She requested CFS to intervene. CFS contacted Father by phone. He said he was at

Mother’s home attempting to pick up the children for visitation. Father said the family

court had awarded him visitation every Friday afternoon through Sunday afternoon. He

said he had not seen the children since April 12, 2020, because Mother would not allow

him to see them. Father admitted to a history of substance abuse but denied any current

drug use. He said he and Mother used to use drugs together. Father stated he stopped

after completing an outpatient program. Father agreed to drug test for CFS. He said he

might test positive for marijuana but would test negative for all other substances. When

confronted with the April 2020 video taken by Mother’s ex-boyfriend, Father denied he

was in the video. He agreed to leave the children with Mother until CFS interviewed

Father in person and Father drug tested.

       A few days later, CFS interviewed Father in person. He said he did not drug test

on May 1, 2020, or on the day of his in-person interview. Father reported he and Mother

had used methamphetamines but he had not done so after he and Mother ended their

relationship in 2017. Father said the only substance he currently used was methadone,



                                            4
which he took for back pain. He believed Mother was still using marijuana and other

drugs. When shown the April 12, 2020 video, he stated he did not know the people in the

video. He denied being in the video, but said that if he was in the video, the video was

taken years ago. When the social worker noted “coronavirus” was mentioned in the

video, he said he was sure he was not in the video.

       CFS also interviewed paternal grandfather (PGF), who said Father had abused

drugs in the past. PGF said he was unaware Father had any recent criminal charges or

currently abused drugs. During Father’s previous visitation, PGF and his wife had

supervised the visitation at PGF’s home.

       On May 12, 2020, CFS called Mother. She denied any drug use, claiming she had

not used methamphetamines for years. She said she spent most of her time in school and

at home. CFS also interviewed MGM, who said she had no concerns regarding the

children’s well-being while they were in Mother’s care. MGM said she was a nurse

practitioner who worked with people addicted to drugs and knew the signs of drug use.

MGM said she had not been concerned about Mother using drugs since 2017, when

MGM began caring for the children. MGM permitted Mother to live with her and the

children after Mother tested negative for drugs. Mother had been sober since then.

MGM said the children were safe in her home and when with Mother. MGM

acknowledged Mother occasionally smoked marijuana but only outside when the children

were asleep and MGM was home. CFS reported Mother recently tested positive for

marijuana.



                                             5
       On May 21, 2020, Mother reported that Father had not complied with CFS’s

request to stay away from her home while CFS was investigating. He had been coming

over for visitation every Friday with law enforcement. CFS reported Father did not drug

test when requested. CFS concluded Father’s drug abuse put the children at risk of abuse

and neglect. Because of the family court custody and visitation orders, CFS concluded

Mother was unable to protect the children from Father. On June 3, 2020, CFS therefore

obtained a detention warrant detaining the children from Father. CFS also visited Mother

and the children at MGM’s home. MGM acknowledged Mother had made bad choices in

the past and abused drugs but was currently sober, attending college, and taking care of

the children. Mother said she had stopped using marijuana and was willing to drug test.

       CFS’s criminal history search revealed that Mother had no criminal convictions

but Father had a criminal history, which included convictions for petty theft in 2013,

2018, and 2019, vandalism in 2019, and disobeying a court order in 2019. Father was

also charged in 2019 and 2020 with possession of unlawful paraphernalia.

       A. Detention

       On June 5, 2020, CFS filed a juvenile dependency petition under Welfare and
                                              1
Institutions Code section 300, subdivision (b) (failure to protect) on behalf of the

children. At the detention hearing on June 8, 2020, the juvenile court ordered the

children detained from Father. The court ordered the children to remain in Mother’s care,



       1
          Unless otherwise noted, all statutory references are to the Welfare and
Institutions Code.

                                             6
with supervised visitation ordered for Father a minimum of once a week for two hours.

The court authorized CFS to delegate supervision to relatives whom CFS assessed and

determined were qualified to supervise. The court ordered pre-disposition services for

Mother and Father, and ordered them to submit to random drug testing.

      B. Jurisdiction/Disposition

      CFS reported in its jurisdiction/disposition report filed in July 2020, that Mother

admitted using heroin in 2011, relapsed in 2017, and then ended her relationship with

Father. She recently tested negative for drugs, except marijuana, which she said she used

for back pain and insomnia. Mother reported she and Father had engaged in two or three

incidents of domestic violence in 2017.

      Father reported using heroin two years earlier and currently taking Methadone and

marijuana daily for migraines and back pain. He also took Lexapro. Father denied being

addicted to any drugs. Father said the April 2020 video was edited by one of Mother’s

friends to make him look bad. He denied he was buying illegal drugs in the video but

admitted he was trading items for marijuana and “wax.” CFS reported that Mother

demonstrated an ability to protect and care for the children. She was cooperative with

CFS and compliant with the court’s orders.

      CFS filed a supplemental report on October 7, 2020, reporting that Father was

arrested in July 2020 and released in late August 2020. After missing nine weeks of

visitation during that time, Father resumed weekly visitation. CFS reported he had not

made any progress on completing reunification services and had not appeared for any



                                             7
drug testing, except two tests in June 2020, when he tested positive for Benzodiazepines.

It was anticipated Mother would finish all of her court-ordered services in November

2020. The children reportedly were doing exceptionally well in her care. CFS

recommended dismissing the case by approval packet upon Mother’s completion of her

family maintenance services.

       During the contested jurisdiction/disposition hearing on October 7, 2020, the court

dismissed the petition allegations regarding Mother, found true the allegations against

Father of substance abuse and domestic violence, and took jurisdiction over the children

under section 300, subdivision (b). The court further ordered the children removed from

Father’s custody and placed with Mother. The court ordered supervised visitation for

Father a minimum of one time a week for two hours, with CFS given authority to

liberalize visitation. The court also authorized relatives to supervise Father’s visits if

assessed and approved by CFS. The court cautioned Father that “since the children have

not been removed from the mother the case could close at any time with family law

orders if there’s no longer a risk for her.” The court authorized CFS “to dismiss with an

approval packet and family law orders.”

       C. Non-Appearance Review Hearing

       On December 14, 2020, the juvenile court entered a minute order for a non-

appearance review hearing to “DISMISS AND DISCHARGE.” Under “NOTICE,” the

minute order stated that each of the parties’ attorneys were “NOTICED: 12/10/2020

EMAILED.” The minute order summarized the current circumstances, stating that



                                              8
Mother had completed her court-ordered service plan, which included a parenting class, a

domestic violence program, and individual therapy. She also had randomly drug tested,

with all negative test results. The children appeared healthy and happy in their home.

Mother had made sure L.F. attended school. She also had transported the children to

their weekly visits with Father. Mother had attended family therapy with L.F. and the

therapist reported the interaction was positive.

       The minute order further stated that because Mother had completed her court-

ordered service plan, the CFS social worker recommended the case be dismissed. A copy

of Mother’s parenting certificate, domestic violence certificate, therapist report, drug test

results, and family court orders were attached to and incorporated into the minute order.

       The minute order made the following recommended findings and orders:

“FINDINGS: NOTICE HAS BEEN GIVEN AS REQUIRED BY LAW. [¶] ORDERS:

CHILD DISCHARGED AS A DEPENDENT OF JUVENILE COURT.” The minute

order was initialed by the juvenile court judge and by the court clerk, and dated January

15, 2021.

       D. Exit Orders

       On January 15, 2021, the juvenile court entered a final judgment dismissing

dependency jurisdiction (form JV-200) and ancillary exit orders (forms JV-205 & 206),

awarding Mother sole legal and physical custody of the children. Form JV-205, attached

to the judgment, also signed by the court on January 15, 2021, ordered that Father “shall

have supervised visitation [a] minimum [of] one (1) time per week for two (2) hours



                                              9
every other week. Visitation shall be supervised by a professional monitor at father’s

expense.” The court stated in form JV-206 that visitation was ordered supervised

because Father had not completed drug abuse or alcohol treatment programs with random

testing, a domestic violence treatment program, parenting classes, or individual

counseling.

       The January 15, 2021 judgment, with attached custody and visitation exit orders,

stated that the juvenile court terminated jurisdiction over the children. Therefore all

requests for modification or termination of the exit orders must be brought in family

court. The judgment further stated that “[t]he parties were given notice and an

opportunity to be heard as provided by the laws of the State of California.” The

judgment included a clerk’s certificate of mailing the judgment, completed and signed by

the court clerk on January 15, 2021.

                                            III.

                                  NOTICE OF APPEAL

       CFS argues Father did not file a timely notice of appeal of either the October 7,

2020 jurisdiction/disposition order or the January 15, 2021 judgment and exit orders. We

conclude Father’s notice of appeal filed on February 23, 2021, was sufficient and timely

as to the orders and judgment entered on January 15, 2021.

       On February 4, 2021, Father, who was in pro. per., filed a notice of appeal

incorrectly stating he was appealing a February 3, 2021 order terminating his parental

rights under section 366.26. On February 23, 2021, Father filed a second notice of



                                             10
appeal, appealing the December 14, 2020, minute order. Father’s two notices of appeal

filed in February 2021, do not provide timely notice of appeal of the October 7, 2020,
                                                              2
order within 60 days (Cal. Rules of Court, rule 8.104(a)(1)), and do not state Father was

appealing the October 7, 2020, jurisdiction/disposition order. Therefore that order is final

and cannot be challenged on appeal. (In re Athena P. (2002) 103 Cal.App.4th 617, 624

[“Failure to appeal from an appealable dispositional order waives any substantive

challenge to the jurisdictional findings.”]; In re Meranda P. (1997) 56 Cal.App.4th 1143,

1151 [“The mother did not file an appeal from any of these appealable orders, and the

time within which to do so has long since passed.”]; In re Janee J. (1999) 74 Cal.App.4th

198, 208.)

       We further conclude Father’s first notice of appeal filed on February 4, 2021, was

improper because it stated Father was appealing a February 3, 2021, order terminating his

parental rights. His parental rights were not terminated and there is no February 3, 2021,

order in the record on appeal.

       However, we deem Father’s second notice of appeal, filed on February 23, 2021,

timely and sufficient to appeal the exit orders and judgment entered and served on the

parties on January 15, 2021, dismissing the dependency proceedings, granting Mother

sole custody, and ordering supervised visitation. (Rule 8.104(a)(1) [notice of appeal must

be filed no more than 60 days after the court clerk serves on appellant a copy of the

judgment].) Although the February 23, 2021, notice of appeal stated that Father was


       2
           Undesignated rule references are to the California Rules of Court.

                                             11
appealing the December 14, 2020, minute order, it is sufficiently clear that Father was

appealing the January 15, 2021, orders and judgment of dismissal, which incorporated the

December 14, 2020, minute order, signed by the court on January 15, 2021.

                                            IV.

                   DISMISSAL OF DEPENDENCY JURISDICTION

       Father contends the juvenile court violated his rights to notice and an opportunity

to be heard before dismissal of the juvenile dependency proceedings and imposition of

the custody and visitation exit orders. We conclude the record on appeal does not show

Father was properly noticed of the proceedings dismissing jurisdiction and imposing the

exit orders.

       A. Dismissal of Dependency Jurisdiction Under Section 364

       Section 364 governs review hearings for dependent children who have not been

removed from one or both parents. (In re Gabriel L. (2009) 172 Cal.App.4th 644, 650;

accord, In re N.O. (2019) 31 Cal.App.5th 899, 922.) “When proceeding under section

364, because the child is in placement with a parent, the court is not concerned with

reunification, but with determining whether continued supervision is necessary in the

family home. (§ 364, subd. (c).)” (In re Gabriel L., supra, at p. 650.)

       Section 364, subdivision (a) “requires a postdisposition review hearing only when

the court has released the child to parental custody and found that continued supervision

with family maintenance services is necessary to protect the child from the risk of serious

harm. If services and ongoing supervision are not needed, section 364, subdivision (a), is



                                            12
not implicated,” and the juvenile court can terminate jurisdiction. (In re Destiny D.

(2017) 15 Cal.App.5th 197, 207, fn. omitted.)

       In the instant case, at the disposition hearing on October 7, 2020, the court ordered

supervision of Father’s visitation and set a six-month review hearing for April 2021, as

required under section 364, to determine whether to dismiss jurisdiction. Section 364

states that the court shall advise the parties of the hearing date and all future hearings, and

of their rights to be present and be represented by counsel. (§ 364, subd. (a).) At least 10

calendar days before the review hearing, CFS is required to file a supplemental report

describing the services offered to the family and the progress made by the family in

eliminating the conditions or factors requiring court supervision. (§ 364, subd. (b).)

CFS is also required to make a recommendation regarding the necessity of continued

supervision and provide all parties with a copy of the report at least 10 calendar days

before the review hearing. (§ 364, subd. (b).) After conducting the review hearing and

considering any evidence presented by the parties, the court shall determine, based on the

totality of the evidence, whether continued supervision is necessary. The court is

required to terminate jurisdiction unless CFS establishes that the conditions still exist

which justified the initial assumption of jurisdiction. (§ 364, subd. (c); In re N.O., supra,

31 Cal.App.5th at pp. 922-923.)

       Here, the juvenile court did not require compliance with these statutory

requirements because the court had authorized CFS to request dismissal of jurisdiction by

“approval packet” and a non-appearance review hearing. Father argues that dismissal of



                                              13
jurisdiction by this expedited method violated his right to notice and a meaningful

opportunity to be heard before the court dismissed jurisdiction and imposed exit orders.

       B. The Right to Notice and an Opportunity to Be Heard

       “There is no doubt that due process guarantees apply to dependency proceedings.”

(In re J.P. (2014) 229 Cal.App.4th 108, 125; accord, In re Dakota H. (2005) 132

Cal.App.4th 212, 222; Ingrid E. v. Superior Court (1999) 75 Cal.App.4th 751, 757; In re

Crystal J. (1993) 12 Cal.App.4th 407, 412 (Crystal J.) [“We of course would not dispute

the proposition that parenting is a fundamental right the impairment of which requires

strict adherence to procedural due process.”].) Due process includes the right to notice

and to be heard. (Crystal J., supra, at p. 412 [“Procedural due process thus focuses upon

the essential and fundamental elements of fairness of a procedure which would deprive

the individual of important rights.”].) “As stated in Fuentes v. Shevin (1972) 407 U.S. 67

at page 80: ‘ . . . the central meaning of procedural due process [is] clear: “Parties whose

rights are to be affected are entitled to be heard; and in order that they may enjoy that

right they must first be notified.” [Citations.] It is equally fundamental that the right to

notice and an opportunity to be heard “must be granted at a meaningful time and in a

meaningful manner.” [Citation.]’” (Crystal J., supra, at p. 412.)

       “Due process requirements in the context of child dependency litigation have

similarly focused principally on the right to a hearing and the right to notice. (In re B.G.

(1974) 11 Cal.3d 679, 689 [failure to give mother notice of hearing was a deprivation of

due process].) A meaningful hearing requires an opportunity to examine evidence and



                                             14
cross-examine witnesses, and hence a failure to provide parents with a copy of the social

worker’s report, upon which the court will rely in coming to a decision, is a denial of due

process. [Citation.] Where an investigative report is required prior to the making of a

dependency decision, and it is completely omitted, due process may be implicated

because a cornerstone of the evidentiary structure upon which both the court and parents

are entitled to rely has been omitted. [Citation.]” (Crystal J., supra, 12 Cal.App.4th at

pp. 412-413.)

       In In re Michael W. (1997) 54 Cal.App.4th 190 (Michael W.), the mother argued

she was entitled to a hearing before the dependency court made its custody and visitation

exit orders, terminated jurisdiction, and transferred the matter to family law court. The

Michael W. court agreed. (Id. at p. 1992.) During dependency proceedings in Michael

W., the child was placed with his father and removed from his mother based on charges

the mother physically abused the child. During a section 364 hearing to determine

whether to terminate dependency jurisdiction, the mother requested an evidentiary

hearing to demonstrate her progress. The court denied her request, awarded the father

physical custody, ordered monitored visitation for the mother, and terminated

jurisdiction. (Michael W., supra, at p. 193.) A few days later the mother requested a

hearing on visitation, which the juvenile court also denied on the ground there were no

changed circumstances. When the juvenile court entered its final dismissal order, the

court expanded its previous custody and visitation orders by granting the father not only




                                            15
physical custody but also sole legal custody, with the mother granted only monitored

visitation. (Id. at p. 193.)

       The court in Michael W. held: “In this dependency case, the question is whether

the noncustodial parent is entitled to an evidentiary hearing before the juvenile court

decides custody and visitation issues ancillary to the termination of jurisdiction and the

transfer of the case to the family law court. We hold that, when requested, an evidentiary

hearing must be held.” (Michael W., supra, 54 Cal.App.4th at p. 192.) Michael W.

demonstrates that Father was entitled to notice and an opportunity to be heard before the

court dismissed the dependency proceedings and imposed modified custody and

visitation orders.

       C. Judicial Notice of Approval Packet Procedures

       CFS argues that the juvenile court provided Father with sufficient notice and an

opportunity to be heard by following local court authorized “approval packet”

procedures, which included a non-appearance review hearing. The juvenile court

circumvented section 364 procedures by authorizing on October 7, 2020, CFS to request

by “approval packet” dismissal of the juvenile dependency proceedings if Mother

completed her court-ordered services. Upon CFS making such a dismissal request, the

court conducted a non-appearance review hearing on December 14, 2020, and without

any other hearing or notice, entered a judgment and exit orders on January 15, 2021,

dismissing jurisdiction and changing Father’s custody and visitation.




                                             16
       CFS does not cite any legal authority authorizing the approval packet procedures

implemented in this case. CFS, however, requests this court to take judicial notice of the

following three documents which discuss the local non-appearance review procedures by

“approval packet”: (1) a chapter from a book or manual, discussing juvenile dependency

non-appearance approval packets and procedures (Appendix A); (2) a 2006 San

Bernardino County Juvenile Court memorandum discussing “approval packet”

procedures (Appendix B); and (3) a February 2019, interagency memorandum discussing

“approval packet” procedures (Appendix C). Judicial notice of these three items is

denied.

       CFS argues judicial notice of the three documents is proper under Evidence Code

section 452, subdivision (c), as official acts of a government agency. Appendix A is not

an official act. It is a chapter from a book or manual discussing juvenile dependency

procedures. CFS does not provide the name of the publication. The copy attached to

CFS’s motion for judicial notice appears to be from “CFSPHB,” which may refer to the

San Bernardino County Child and Family Services Procedures Handbook. Judicial notice

of a chapter from a book or manual normally is improper. (Sierra Club v. Superior Court

(2013) 57 Cal.4th 157, 171; Weitzenkorn v. Lesser (1953) 40 Cal.2d 778, 787 [“The

defendants urge that the court may take judicial notice of the contents of published

books . . . . [¶] This would carry the doctrine of judicial notice far beyond its proper

bounds.”].) Even if informative, CFS has not established that Appendix A constitutes an

official act.



                                             17
       Judicial notice of Appendices B and C appear to qualify as official acts because

they are memoranda authored by judges, but judicial notice is denied on relevancy

grounds. Those documents are dated April 17, 2006, and February 4, 2019. There is no

showing that the procedures mentioned in the memoranda were current at the time of the

instant proceedings.

       D. Insufficient Notice

       Although a juvenile court may have authority to implement expedited procedures

for some matters that are not contested, the record on appeal does not show such

procedures were properly implemented in the instant matter. Even if we were to take

judicial notice of Appendices A, B, and C, which discuss the local approval packet

procedures, there has been no showing Father was provided notice of the proceedings.

The documents do not demonstrate Father received proper notice of the non-appearance

review hearing on December 14, 2020, or notice that the court was considering

modifying custody or visitation. Father therefore did not have a meaningful opportunity

to object to the non-appearance review hearing and request an evidentiary hearing.

       There is no proof of service of notice of the December 14, 2020, non-appearance

hearing or “approval packet.” The December 14, 2020, minute order statement that

father’s attorney received email notice on December 10, 2020, does not provide the email

address used, and the alleged email notice was only four calendar days (two business

days) before the non-appearance hearing on dismissal of jurisdiction. The minute order

states notice was given as required by law but there is nothing in the record that confirms



                                            18
that proper notice by email was provided, what the notice stated, or what documents, if

any, were included with the notice.

       Furthermore, nothing in the record shows that Father consented to service of

notice by email. (§ 212.5, subd. (a)(2)(B); Code of Civ. Proc., § 1010.6, subdivision

(a)(2)(A)(ii).) In addition, even if Father or his attorney received the December 14, 2020,

minute order, there is no mention in the minute order that the juvenile court intended to

impose exit orders changing custody, reducing Father’s visitation, and requiring a

professional visitation monitor paid by Father.

       E. Exit Orders

       Section 362.4 authorizes a juvenile court to issue exit orders for visitation and

custody when terminating dependency jurisdiction, and those orders remain in place even

after jurisdiction is terminated. (§ 362.4, subd. (a), (b); see § 302, subd. (d).) A family

court may later modify the section 362.4 exit orders, but only if it “finds that there has

been a significant change of circumstances since the juvenile court issued the order and

modification of the order is in the best interests of the child.” (§ 302, subd. (d); see Fam.

Code, § 3021.) Father argues the exit orders must be reversed because he did not receive

proper notice and an opportunity to be heard before they were entered. We agree. The

record on appeal does not show that Father or his attorney received such notice or any

supporting evidence relied on by the court when changing custody and visitation.

       CFS argues section 362.4 does not specifically state that a review hearing is

required before dismissing dependency jurisdiction and imposing exit orders.



                                             19
Furthermore, section 362.4 authorizes exit orders on the court’s own motion. CFS

therefore concludes notice and an opportunity to be heard were not required before the

court issued the exit orders. We disagree. Before the court can modify or set aside any

of its previous orders at a section 364 review hearing, prior notice must be given. (In re

Natasha A. (1996) 42 Cal.App.4th 28, 36.)

       The record on appeal does not show Father was provided with proper notice of the

December 14, 2020, non-appearance review hearing to dismiss the proceedings or notice

that, when dismissing the proceedings, the court would change custody and visitation.

There was no mention of this in the December 14, 2020, minute order nor did Father

receive any CFS report recommending exit orders changing custody or visitation. The

record on appeal also does not provide any documentation disclosing why the juvenile

court changed its previous visitation order granting Father minimum weekly supervised

visitation or withdrew authorization that supervision could be provided by a qualifying

relative rather than by a paid professional monitor. In addition, because the record on

appeal provides no evidence of the juvenile court’s reasoning for imposing the exit

orders, this court is unable to discern the actual meaning of the confusing, inconsistent

visitation order. Remand is therefore necessary to allow the juvenile court to modify the

visitation order.

       F. Structural or Prejudicial Error

       We reject Father’s argument that CFS’s failure to provide him with notice and an

opportunity to be heard constitutes structural error requiring automatic reversal. The



                                             20
California Supreme Court has cautioned against using the structural error doctrine in

dependency cases. (See In re James F. (2008) 42 Cal.4th 901, 915-916 [“[The]

significant differences between criminal proceedings and dependency proceedings

provide reason to question whether the structural error doctrine that has been established

for certain errors in criminal proceedings should be imported wholesale, or unthinkingly,

into the quite different context of dependency cases.”].) Instead, the Supreme Court has

held that, in the dependency context, “[i]f the outcome of a proceeding has not been

affected, denial of a right to notice and a hearing may be deemed harmless and reversal is

not required.” (Id. at p. 918; see also In re A.D. (2011) 196 Cal.App.4th 1319, 1326-1327

[declining to apply structural error analysis to claim of failure to give notice of

dependency proceeding]; In re Sabrina H. (2007) 149 Cal.App.4th 1403, 1419-1420

[same].)

       This case is amenable to a harmless error analysis because a determination of

prejudice can be determined without a speculative inquiry. (In re James F., supra, 42

Cal.4th. at p. 915; accord A.D., supra, 196 Cal.App.4th at p. 1327.) The Supreme Court

has indicated that the “harmless error” test (People v. Watson (1956) 46 Cal .2d 818, 836)

applies in dependency matters, and therefore a judgment in a dependency case should not

be set aside unless it is reasonably probable the result would have been more favorable to

the appealing party but for the error. (In re Celine R. (2003) 31 Cal.4th 45, 59-60.)

       Father argues it is reasonably probable the juvenile court would not have

decreased his visitation and mandated a paid professional monitor had the court provided



                                              21
him with proper notice and an opportunity to be heard. Applying the Watson harmless

error test, we agree. Even under the Chapman harmless error standard (Chapman v.

California (1967) 386 U.S. 18, 24, we conclude the lack of notice constitutes prejudicial

error.

         Although the record demonstrates the juvenile court likely would have dismissed

jurisdiction even if there had been proper notice and Father objected, it is reasonably

probable that, had Father had notice and a meaningful opportunity to object to the exit

orders, they would have been more favorable to Father. It is probable that Father would

have objected and requested an evidentiary hearing had he been aware the court was

considering changing custody to sole custody for Mother, reducing his visitation, and

requiring a professional visitation monitor to be paid by Father. It is also probable that, at

a minimum, the juvenile court would not have imposed the confusing, inconsistent

visitation order changing Father’s weekly supervised visitation to “supervised visitation

one (1) time per week for two (2) hours every other week.” In addition, it is likely that, at

Father’s request, and as previously ordered, the court would have ordered an additional

option of allowing an unpaid, qualifying relative to monitor supervision, instead of

mandating supervision solely by a professional monitor paid by Father, who likely has

limited financial resources.

         Because we conclude the lack of notice and an opportunity to be heard on the exit

orders was prejudicial, the order terminating jurisdiction (and its ancillary custody and

visitation orders) must be reversed and the matter remanded to the juvenile court for a



                                             22
properly noticed section 364 review hearing, along with notice and an opportunity to be

heard if the juvenile court intends to change Father’s custody and visitation. (Michael

W., supra, 54 Cal.App.4th at p. 197.)

                                            V.

                                        DISPOSITION

       The order terminating dependency jurisdiction and judgment entered on January

15, 2021, are reversed. The ancillary exit orders also entered on January 15, 2021, are

reversed, without prejudice. The matter is remanded for a properly noticed section 364

review hearing and for Father to be heard should the court intend to change his custody

and visitation.




                                                              CODRINGTON
                                                                                          J.

We concur:


MILLER
                  Acting P. J.


RAPHAEL
                            J.




                                            23
Filed 11/10/21
                          CERTIFIED FOR PUBLICATION
                     COURT OF APPEAL -- STATE OF CALIFORNIA
                               FOURTH DISTRICT
                                 DIVISION TWO

                                         ORDER


In re R.F. et al., Persons Coming Under                 E076526
the Juvenile Court Law.
________________________________________                (Super. Ct. No. J285440 &
                                                                           J285441)
SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                           ORDER CERTIFYING
   Plaintiff and Respondent,                            OPINION FOR PUBLICATION
   v.
B.F.,
   Defendant and Appellant.
_____________________________________


THE COURT

       Requests having been made to this court pursuant to California Rules of Court,
rule 8.1120(a), for publication of a nonpublished opinion heretofore filed in the above
matter on October 29, 2021, and it appearing that the opinion meets the standards for
publication as specified in California Rules of Court, rule 8.1105(c),

       IT IS ORDERED that said opinion be certified for publication pursuant to
California Rules of Court, rule 8.1105(b). The opinion filed in this matter on October 29,
2021, is certified for publication.

        CERTIFIED FOR PUBLICATION


                                                                      CODRINGTON
                                                                                          J.
We concur:

MILLER
                 Acting P. J.

RAPHAEL
                           J.


                                            1